Case: 17-40810      Document: 00514551984         Page: 1    Date Filed: 07/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                      No. 17-40810
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 12, 2018

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

JUAN ANTONIO COMPIAN,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:16-CR-1045-1


Before KING, SOUTHWICK, and HO, Circuit Judges.
PER CURIAM:*
       On December 4, 2016 near Falfurrias, Texas, U.S. Border Patrol Agent
Josh Blanton observed suspicious driving activity from the vehicle driven by
defendant Juan Antonio Compian. A subsequent traffic stop and search of
Compian’s vehicle revealed the presence of two illegal aliens. Compian entered
a conditional guilty plea to one count of transporting an illegal alien, in
violation    of   8   U.S.C.     §§    1324(a)(1)(A)(ii),    1324(a)(1)(A)(v)(II),             and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40810     Document: 00514551984     Page: 2    Date Filed: 07/12/2018



                                  No. 17-40810
1324(a)(1)(B)(ii). Compian reserved his right to appeal the district court’s
denial of his motion to suppress the evidence discovered during Blanton’s
traffic stop. Specifically, Compian now claims his consent given to Blanton to
conduct the search was involuntarily given.
      “When reviewing a denial of a motion to suppress evidence, this Court
reviews factual findings for clear error and the ultimate constitutionality of
law enforcement action de novo.” United States v. Robinson, 741 F.3d 588, 594
(5th Cir. 2014). “Factual findings are clearly erroneous only if a review of the
record leaves this Court with a ‘definite and firm conviction that a mistake has
been committed.’” United States v. Hearn, 563 F.3d 95, 101 (5th Cir. 2009)
(quoting United States v. Hernandez, 279 F.3d 302, 306 (5th Cir. 2002)). A
district court’s denial of a motion to suppress should be upheld “‘if there is any
reasonable view of the evidence to support it.’” United States v. Michelletti, 13
F.3d 838, 841 (5th Cir. 1994) (en banc) (quoting United States v. Register, 931
F.2d 308, 312 (5th Cir. 1991)).
      The voluntariness of consent is a fact question reviewed for clear error.
United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). In assessing the
voluntariness of consent, this Court considers six non-dispositive factors: (1)
the voluntariness of the defendant’s custodial status, (2) the presence of
coercive police procedures, (3) the extent and level of the defendant’s
cooperation with the police, (4) the defendant’s awareness of his right to refuse
to consent, (5) the defendant’s education and intelligence, and (6) the
defendant’s belief that no incriminating evidence will be found. United States
v. Mendez, 431 F.3d 420, 429 (5th Cir. 2005) (citing United States v. Olivier-
Becerril, 861 F.2d 424, 426 (5th Cir. 1988)). On appeal, Compian only argues
that the district court clearly erred in weighing the second factor, the presence
of coercive police procedures, in favor of voluntariness.


                                        2
    Case: 17-40810     Document: 00514551984     Page: 3   Date Filed: 07/12/2018



                                  No. 17-40810
      It is disputed in the record whether Compian consented to Blanton’s
search before or after Blanton secured Compian in handcuffs in the back of
Blanton’s patrol car. The district court’s finding that Compian was handcuffed
after he gave consent is plausible, in light of Blanton’s contradictory testimony
as between direct examination and cross-examination. This is the type of
“contradictory testimony” that is “a credibility choice for the district court” to
make. United States v. Kelley, 981 F.2d 1464, 1471 n.6 (5th Cir. 1993). This
deference is particularly apt in the context of our review of a district court’s
denial of a motion to suppress, which we “view . . . in the light most favorable
to the party that prevailed below.” United States v. Pack, 612 F.3d 341, 347
(5th Cir. 2010) (citing United States v. Cantu, 230 F.3d 148, 150 (5th Cir.
2000)). Furthermore, Compian concedes that handcuffing does not necessarily
“preclude his consent from being taken.” United States v. Ramirez, 106 F.3d
397 (5th Cir. 1997) (unpublished).
      Compian has failed to meet his burden. The district court did not clearly
err in finding that Compian’s consent was voluntarily given. AFFIRMED.




                                        3